DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US Publication No.: US 2017/0184915 A1, “Yang”).
Regarding Claim 1, Yang discloses a display panel (Figures 1-4, 12), comprising:
A first substrate (Figure 3, first substrate 110);
A second substrate, cell-assembled to the first substrate (Figure 3, second substrate 210); and
A plurality of data lines and scanning lines, arranged on the first substrate (Figure 2, data lines 171, scanning lines 121), wherein
The first substrate comprises a first shading layer blocking the data lines or the scanning lines (Figures 2-3, first shading layer 280 blocks scanning lines 121);
The second substrate comprises a second shading layer blocking the data lines or the scanning lines (Figure 4, second shading layer 223 blocks data lines 171); and
Each of the data lines and the scanning lines is blocked by at least one of the first shading layer and the second shading layer (Figures 1-4; Figure 12). 

Claims 1-4, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Publication No.: US 2018/0120631 A1, “Lee”).
Regarding Claim 1, Lee discloses a display panel (Figures 14), comprising:

A second substrate, cell-assembled to the first substrate (Figure 14, second substrate 310); and
A plurality of data lines and scanning lines, arranged on the first substrate (Figures 13-14, data lines 171, scanning lines 121), wherein
The first substrate comprises a first shading layer blocking the data lines or the scanning lines (Figures 14, first shading layer 220 blocks scanning lines 121 and data lines 171; Paragraph 0102);
The second substrate comprises a second shading layer blocking the data lines or the scanning lines (Figure 14, second shading layer 320 blocks data lines 171 and scanning lines 121; Paragraph 0046); and
Each of the data lines and the scanning lines is blocked by at least one of the first shading layer and the second shading layer (Figure 14; Paragraph 0102). 

Regarding Claim 2, Lee discloses the display panel according to claim 1, wherein the first shading layer is arranged to block all of the data lines and the scanning lines in a one-to-one correspondence (Figure 14 discloses that the first shading layer 220 blocks the data lines 171 and scanning lines 121 in a one-to-one correspondence; Paragraph 0102); the second shading layer is arranged to block all of the data lines and the scanning lines in a one-to-one correspondence (Figure 14, second shading layer 320 overlaps data lines 171 and scanning line 121 in a one-to-one correspondence); and the first shading layer is arranged corresponding to the second shading layer (Figure 14).

Regarding Claim 3, Lee discloses the display panel according to claim 2, wherein the first shading layer and the second shading layer have a same shape and a same size (Figure 14 discloses that the first shading layer 220 and the second shading layer 320 have a same shape and a same size). 

Regarding Claim 4, Lee discloses the display panel according to claim 2, wherein the second substrate comprises a plurality of color filters, and the second shading layer is arranged between two neighboring color filters (Figure 14, the second shading layer 320 is disposed between two neighboring 

Regarding Clam 11, Lee discloses the display panel according to claim 2, wherein the first substrate comprises a plurality of pixels, the scanning line is arranged corresponding to the pixel, and the pixel comprises a thin film transistor switch connected to the scanning line (Figure 14 and Paragraph 0101 disclose a thin film transistor switch connected to the scanning line 121); and the first shading layer further blocks the scanning line and the thin film transistor switch (Paragraph 0102).

Regarding Claim 12, Lee discloses the display panel according to claim 1, wherein the first substrate comprises a plurality of data lines and a plurality of scanning lines; the first shading layer is arranged on a side of the first substrate to block the data lines (Figures 13-14, first shading layer 220 blocks data lines 171); and the second shading layer is arranged on a side of the second substrate to block the scanning lines (Figure 13-14, second shading layer 320 also blocks scanning lines 121). 

Regarding Claim 13, Lee discloses a method for manufacturing a display panel (Figures 13-14), comprising:
Forming a first substrate comprises data lines and scanning lines (Figures 13-14, first substrate 100, scanning lines 121, data lines 171);
Forming a first shading layer above the data lines and/or the scanning lines (Figure 14, first shading layer 220); forming a second substrate comprising a second shading layer (Figure 14, second substrate 30, second shading layer 320); and 


Regarding Claim 14, Lee discloses the method for manufacturing a display panel according to claim 13, wherein the step of forming a first shading layer above data lines and/or scanning lines comprises forming the first shading layer arranged to block all of the data lines and/or the scanning lines in a one-to-one correspondence (Figures 13-14, first shading layer 220 blocks all of the data lines 171 and/or the scanning lines 121 in a one-to-one correspondence; Paragraph 0102). 

Regarding Claim 15, Lee discloses the method for manufacturing a display panel according to claim 14, wherein the step of cell-assembling the first substrate and the second substrate, so that the second shad layer correspondingly blocks the data lines and/or the scanning lines comprises forming the second shading layer that is arranged to block all of the data lines and/or the scanning lines in a one-to-one correspondence and is arranged corresponding to the first shading layer (Figure 14, the second shading layer 320 blocks the data lines 171 and/or the scanning lines 121 and is arranged corresponding to the first shading layer 220).

Regarding Claim 16, Lee discloses the method for manufacturing a display panel according to claim 15, wherein the step of forming the second shading layer that is arranged to block all of the data lines and/or the scanning lines in a one-to-one correspondence and is arranged corresponding to the first shading layer comprises forming a first shading layer and a second shading layer that are having a same shape and a same size (Figure 14, the first shading layer 220 has a same shape and size as the second shading layer 320).

Regarding Claim 17, Lee discloses a display device, comprising a display panel (Figures 13-14), wherein the display panel comprises: 
A first substrate (Figure 14, first substrate 110);

A plurality of data lines and scanning lines, arranged on the first substrate (Figures 13-14, data lines 171, scanning lines 121), wherein
The first substrate comprises a first shading layer blocking the data lines or the scanning lines (Figures 14, first shading layer 220 blocks scanning lines 121 and data lines 171; Paragraph 0102);
The second substrate comprises a second shading layer blocking the data lines or the scanning lines (Figure 14, second shading layer 320 blocks data lines 171 and scanning lines 121; Paragraph 0046); and
Each of the data lines and the scanning lines is blocked by at least one of the first shading layer and the second shading layer (Figure 14; Paragraph 0102). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yang.
Regarding Claim 5, Lee discloses the display panel according to claim 4.
Lee fails to disclose that the pixel electrode is formed by a transparent conductive thin film.
However, Yang discloses a similar display where the pixel electrode is formed by a transparent conductive thin film (Yang, Paragraph 0121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Lee to have the pixel electrode be formed by a transparent conductive thin film as disclosed by Yang. One would have been motivated to do so for the purpose of having an electrode with excellent contact properties (Yang, Paragraph 0082). 

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6, the prior art of record does not teach or suggest a display panel comprising a first substrate comprising a plurality of data lines and scanning lines and a first shading layer blocking the data lines or the scanning lines, and a second substrate comprising a second shading layer blocking the data lines or the scanning lines, wherein the first shading layer is arranged to block all of the data lines and the scanning lines in a one-to-one correspondence and the second shading layer is arranged to block all of the data lines and the scanning lines in a one-to-one correspondence; and the first shading layer is arranged corresponding to the second shading layer, wherein the second substrate comprises a plurality of color filters and the second shading layer is arranged between two neighboring color filters; the first substrate comprises a plurality of pixels comprising a pixel electrodes, and the data lines and the scanning lines are arranged between two neighboring pixel electrodes, wherein the pixel comprises a first pixel and one of the data lines is arranged on an outer side of the first pixel; the first pixel comprises a first pixel electrode and a first common electrode line, which are disposed on different layers and partially overlap each other; the first common electrode line is arranged on a side of the data lines, and a first gap is arranged between the first common electrode line and the data line; and the first shading layer blocks the data lines, the first gap, and the common electrode line, in combination with the remaining features recited in the claim.
The prior art of Lee (US 2018/0120631 A1) discloses a display panel comprising a first substrate comprising a plurality of data lines and scanning lines and a first shading layer blocking the data lines or the scanning lines, and a second substrate comprising a second shading layer blocking the data lines or the scanning lines, wherein the first shading layer is arranged to block all of the data lines and the scanning lines in a one-to-one correspondence and the second shading layer is arranged to block all of the data lines and the scanning lines in a one-to-one correspondence; and the first shading layer is arranged corresponding to the second shading layer, wherein the second substrate comprises a plurality 
Therefore, Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7-10 would be allowable by virtue of their dependence on claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARIAM QURESHI/Examiner, Art Unit 2871